Citation Nr: 1425315	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of upper and lower extremities, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an increased rating for a back disability, to include cervical and thoracic spine strain and degenerative joint disease at C3-C7. 

3.  Entitlement to an increased rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to an increased rating for a spine disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, he has bilateral peripheral neuropathy of the upper and lower extremities that is proximately due to or the result of service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for bilateral peripheral neuropathy of upper and lower extremities, secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has bilateral peripheral neuropathy of upper and lower extremities, to include as secondary to service-connected diabetes mellitus.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).   Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.   38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

An April 2008 VA diabetes mellitus examination found that the Veteran reported first experiencing bilateral peripheral neuropathy of the lower extremities in or around 1996, about nine years before he was formally diagnosed with diabetes.  The examiner found that the Veteran had bilateral peripheral neuropathy of upper and lower extremities, which was manifested by loss of sensation.  The examiner opined that the neuropathy was not related to the Veteran's diabetes, as it occurred before the Veteran was diagnosed with diabetes.

A December 2011 private medical report diagnosed diabetes with neurological manifestations.  The Veteran was followed by podiatry for diabetic neuropathy and possibly starting medication was discussed.

In October 2013, the Veteran's treating physician submitted a letter which stated that the Veteran was first seen by the physician in 2010 for a diabetic foot infection, and that the Veteran underwent two foot surgeries in January 2011, which resulted in the amputation of the right second toe and part of the second metatarsal.  The physician stated that there was no doubt that the Veteran's diabetes contributed to the development of his ulceration and subsequent infection, leading to the amputation.

While the April 2008 VA examination found that the Veteran had peripheral neuropathy that was not related to diabetes, the private treating physician found that the neuropathy was a complication of diabetes.  Both opinions are competent.  The Board finds them equally persuasive.  Therefore, reasonable doubt must be resolved in favor of the Veteran in finding that the neuropathy of all four extremities, as diagnosed at the April 2008 VA examination and elsewhere, is a complication of service-connected diabetes.

Resolving reasonable doubt in the Veteran's favor, the Board finds that he has bilateral peripheral neuropathy of upper and lower extremities that is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for experiences bilateral peripheral neuropathy of upper and lower extremities as secondary to service-connected diabetes mellitus, is warranted.


ORDER

Service connection for bilateral peripheral neuropathy of upper and lower extremities, secondary to service-connected diabetes mellitus, is granted.


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issues on appeal is made. 

With respect to the rating of bilateral hearing loss, the Veteran has claimed that his hearing had worsened since the last VA examination conducted in April 2008.  In addition, the Veteran has stated that the April 2008 examiner did not consider his reports of flare-ups of bilateral hearing loss.  The Veteran related that the flare-ups were productive of almost no sound penetrating, and of not being able to discern voices at all.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the current severity of his bilateral hearing loss disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the increased rating for the spine disability, the Veteran has reported that his back was much worse than noted on the examination conducted in April 2008.  In addition, the Veteran has submitted that he experiences flare-ups productive of additional functional loss of movement and motion with pain.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the current severity of his back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Schedule the Veteran for a VA examination to determine the current severity of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report. All necessary tests, to include audiological and Maryland CNC testing, should be performed.  Specifically, the examiner should address the following:  
  
a. Set forth all current complaints, findings, and diagnoses pertaining to bilateral hearing loss disability.

b. Describe whether the Veteran has any flare-ups of hearing loss, and, if so, the frequency and duration of any flare-ups.  Specify whether any flare-ups of the bilateral hearing loss disability are accompanied by any additional limitation of hearing acuity.  

c. State what impact, if any, the Veteran's bilateral hearing disability has on the activities of daily living.

d. Provide an opinion concerning the impact of the Veteran's bilateral hearing disability on his ability to obtain and maintain gainful employment.  
  
2. Schedule the Veteran for a VA examination to determine the current severity of a spine disability. The examiner must review the claims file and should note that review in the report.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in making a determination, the examiner should specifically cite the reference material used.  The examiner should address the following:

a. Set forth all current complaints, findings, and diagnoses of any spine disability.

b. Provide range-of-motion and repetitive motion findings of the spine, expressed in degrees.

c. Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the back disability and state whether the back disability is manifested by any painful flare-ups of any additional functional limitation, and, if so, the frequency and duration of any flare-ups.  Specify whether any flare-ups of the back disability are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.

d. State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his back disability. Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

e. State whether the Veteran's back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any back disability neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record. Conduct any necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and then return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


